Citation Nr: 0015647	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-10 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to nicotine dependence.



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The veteran had active service from May 1941 to May 1946.  He 
was a prisoner-of-war of the Japanese government from April 
1942 to August 1945.  He died on May [redacted], 1981.  Historically, 
an October 1981 rating decision denied service connection for 
the cause of the veteran's death (without any reference to 
nicotine dependence); and denied dependency and indemnity 
compensation based on 38 U.S.C.A. § 410(b).  Appellant, the 
veteran's widow, was provided timely notification of that 
adverse decision, but did not file a Notice of Disagreement 
therewith.  A subsequent September 1994 decision by the Board 
of Veterans' Appeals (Board) denied reopening of appellant's 
claim for dependency and indemnity compensation based on 
38 U.S.C.A. § 1318 (formerly § 410(b)).  That Board decision 
was subsequently affirmed by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals).  

This matter came before the Board on appeal from a January 
1998 rating decision by the Manchester, New Hampshire, 
Regional Office, which denied service connection for the 
cause of the veteran's death claimed as due to nicotine 
dependence, on the grounds that that claim was not well 
grounded.  Since the claim for service connection for the 
cause of the veteran's death due to nicotine dependence 
constitutes a different claim than the claim for service 
connection for the cause of the veteran's death that was 
denied by a final October 1981 rating decision, the claim for 
service connection for the cause of the veteran's death due 
to nicotine dependence will be dealt with by the Board on a 
de novo basis.  

With regards to other procedural matters, jurisdiction over 
the case was subsequently transferred to the St. Petersburg, 
Florida, Regional Office (RO) (since that state is 
appellant's reported current place of residence).  In 
February 2000, the Board's administrative staff sent 
appellant a letter, stating that since the claims folders did 
not contain a "Power of Appointment" form, executed by 
appellant, she should clarify whether representation was 
desired.  Subsequently, appellant submitted a completed 
"Power of Appointment" form, appointing as representative 
the service organization listed on the title page of this 
decision (New Hampshire State Veterans Council).  

Parenthetically, in July 1998, the Internal Revenue Service 
Restructuring and Reform Act of 1998 (IRS Reform Act) was 
enacted into law as Public Law No. 105-206.  In pertinent 
part, the IRS Reform Act prohibits service connection of a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a veteran during the veteran's service.  See 38 U.S.C.A. 
§ 1103 (1998-99).  However, section 1103 does not affect 
veterans and survivors currently receiving benefits and 
veterans and survivors who filed claims on or before June 9, 
1998.  As such, since the appellant's claim was filed before 
June 9, 1998, the adjudication thereof is not affected by the 
IRS Reform Act.


REMAND

With regards to a procedural matter, in a recent July 1998 
written statement, appellant's service organization 
representative requested that jurisdiction over the case be 
transferred to the Manchester, New Hampshire, Regional 
Office, since that state is where that service organization 
is located.  Since the case is being remanded for other 
reasons, the RO should determine which regional office is the 
appropriate one to exercise jurisdiction over this case; and 
adequate notification of that determination should be 
provided appellant and her representative.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C.A. § 5107(a), the VA has a duty to 
assist only those claimants who have established well 
grounded claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
However, it is premature for the Board to address the 
question of whether or not said service connection for the 
cause of the veteran's death claim is well grounded, since it 
appears that certain specific, existing competent evidence 
that potentially could render said claim well grounded has 
not been sought by the RO.  See 38 U.S.C.A. § 5103(a) (West 
1991); Epps; and Robinette v. Brown, 8 Vet. App. 69 (1995), 
dealing with a pre-duty-to-assist requirement.  

It is argued, in essence, that the veteran's fatal squamous 
cell carcinoma of the larynx was related to tobacco 
use/nicotine dependence.  Specifically, it is asserted that 
regardless of whether the veteran may have smoked cigarettes 
prior to service, any preservice nicotine dependence was 
aggravated by service (including by his prisoner-of-war 
experience); and, alternatively, that any nicotine dependence 
was caused, or aggravated by, his service-connected anxiety 
neurosis.  See October 1997 and January, May, and July 1998 
written statements from appellant and her representative.  
Additionally, in that July 1998 written statement, her 
representative requested that the case be remanded, in part, 
to obtain certain medical records not currently associated 
with the claims files, including the following:  (1) Clinical 
records pertaining to a total laryngectomy performed during 
the veteran's September-November 1980 hospitalization at the 
Albany, New York, VA Medical Center; (2) clinical records 
pertaining to the veteran's February 1981 VA hospitalization 
in Florida (allegedly in Tampa); (3) a VA medical opinion 
that was listed in a "Tobacco Use Claims" worksheet as 
having been requested by the Manchester, New Hampshire, 
Regional Office; and (4) certain White River Junction, 
Vermont, VA Medical Center clinical records (the veteran's 
May 1981 terminal hospitalization records), that were 
referred to in an [October] 1981 rating decision sheet.  

As to items #1 and 2 above, although pursuant to the 
Manchester, New Hampshire, Regional Office's October 1997 
written requests, September-November 1980 Albany, New York, 
VA Medical Center clinical records and February-April 1981 
Tampa, Florida, VA Medical Center clinical records were 
sought, no such records were reported as available at either 
Medical Center.  However, the written response from the 
Tampa, Florida, VA Medical Center received in January 1998 
noted that records might be available at White River 
Junction, Vermont.  It is unclear from the record whether any 
VA Regional Office subsequently contacted the White River 
Junction, Vermont, VA Medical Center in order to obtain said 
records.  

As to item #4 above, it is unclear from the evidentiary 
record whether a VA medical opinion that was listed in a 
"Tobacco Use Claims" worksheet as having been requested by 
the Manchester, New Hampshire, Regional Office was in 
actuality rendered, and if existent, whether any VA Regional 
Office has attempted to obtain such written opinion.  

As to item #3 above, although pursuant to the Manchester, New 
Hampshire, Regional Office's October 1997 written request, 
certain May 1981 White River Junction, Vermont, VA Medical 
Center terminal hospitalization records were obtained and 
associated with the claims folders, it is unclear whether 
such records are complete.  Therefore, any additional such 
records should be sought, and if unavailable, it would be 
advisable that this be expressly stated for the record.  

Although it appears that additional medical clarification as 
to the etiology of the veteran's fatal carcinoma might prove 
beneficial in resolving the appellate issue, under Morton it 
would not be appropriate for the Board at this stage of the 
proceedings to order such development, prior to determining 
whether the claim is well grounded.  

Accordingly, the case is REMANDED for the following:

1.  The current RO should determine 
whether it is the proper regional office 
to exercise jurisdiction over this case.  
If the current RO is not the proper 
regional office to exercise jurisdiction 
over this case, then the RO should 
transfer jurisdiction over the case to 
the regional office deemed appropriate.  
Adequate notification of said 
determination should be provided 
appellant and her representative, and 
they should be afforded an opportunity to 
respond thereto.  If notification with 
the appellant's current state 
representative cannot be worked out, she 
should have the opportunity to change 
representatives as needed.

2.  The appropriate VA regional office 
should determine whether a VA medical 
opinion, that was listed in a "Tobacco 
Use Claims" worksheet as having been 
requested by the Manchester, New 
Hampshire, Regional Office, was in 
actuality rendered; and if existent, any 
such written medical opinion should be 
sought and associated with the claims 
folders.  If such written medical opinion 
was not actually rendered or is 
unavailable, it would be advisable that 
this be expressly stated for the record.  

3.  The appropriate VA regional office 
should contact and request appellant to 
provide any of the September-November 
1980 Albany, New York, VA Medical Center 
clinical records, February-April 1981 
Tampa, Florida, VA Medical Center 
clinical records, or May 1981 White River 
Junction, Vermont, VA Medical Center 
terminal hospitalization records that may 
be in her possession.  Any additional 
clinical records or lay statements 
regarding whether the veteran had a 
smoking habit prior, during, and/or 
subsequent to service and the extent 
thereof, should be obtained from 
appellant; and any other leads provided 
by her should be diligently pursued.  Any 
records obtained should be associated 
with the claims folders.

4.  The appropriate VA regional office 
should attempt to obtain the veteran's 
September-November 1980 Albany, New York, 
VA Medical Center clinical records, 
February-April 1981 Tampa, Florida, VA 
Medical Center clinical records, and any 
additional May 1981 White River Junction, 
Vermont, VA Medical Center terminal 
hospitalization records, by any 
appropriate means, including, but not 
limited to, contacting the White River 
Junction, Vermont, VA Medical Center.  
Any such records obtained should be 
associated with the claims folders.  

5.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made.  The 
appellant and her representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1999).

6.  The appropriate VA regional office 
should review any additional evidence and 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death, claimed as due to 
nicotine dependence.  The appropriate VA 
regional office should initially 
determine whether said claim is well-
grounded.  If the appropriate VA regional 
office determines that said claim is not 
well-grounded, Robinette and Epps should 
be considered.  If the appropriate VA 
regional office determines that said 
claim is well-grounded, then this issue 
should be adjudicated under appropriate 
statutory and regulatory provisions and 
judicial precedents.  

To the extent the benefit sought is not granted, the 
appellant and her representative should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellant until 
she is notified.  No opinion as to the ultimate outcome in 
this case is intimated by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


